Citation Nr: 0433049	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

Appellant had active military service from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
hepatitis C and for diabetes mellitus type II.


FINDINGS OF FACT

1.  The record does not establish that appellant served in 
Vietnam or that he was exposed to herbicides during his 
military service.

2.  There is no evidence in service personnel or medical 
records that diabetes mellitus or hepatitis C were identified 
during appellant's military service.

3.  There is no medical evidence of nexus between appellant's 
current hepatitis C and his military service, or between his 
current diabetes mellitus and his military service.

4.  Medical records indicate that hepatitis C was first 
diagnosed in June 1999, and that diabetes mellitus was first 
diagnosed in November 1999.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).

2.  Diabetes mellitus type II was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5013, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313  (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for hepatitis C and diabetes mellitus was 
received in June 2002; the claim was denied by rating 
decision in October 2002.  RO sent appellant a VCAA duty-to-
assist letter in July 2002, prior to the rating decision, and 
another VCAA duty-to-assist letter in February 2003 during 
the pendancy of this appeal.  Neither of these two duty-to-
assist letters expressly satisfied the fourth element ("give 
us everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, and the 
Statement of the Case (SOC) in January 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was advised of 
his right to testify in a hearing before RO or before the 
Board, but he has not opted to do so.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
RO did not afford appellant a VA medical examination in 
regard to either claim.  Appellant's service representative 
argues, in the Appellant's Brief submitted in October 2004, 
that failure to afford appellant a thorough and 
contemporaneous medical examination constitutes error under 
the precedents of Green v. Derwinski, 1 Vet. App. 121, 124 
(1991), Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), 
and Akles v. Derwinski, 1 Vet. App. 118 (1991).  The Board 
disagrees, for the reasons enumerated below.  

As noted above, the VCAA states that VA will afford a 
claimant an examination if VA determines it is necessary, 
which clearly makes the decision discretionary to VA.  The 
VCAA states that an examination or opinion is necessary if 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability; (B) establishes that the veteran suffered an 
event, injury, or disease in service, or has a chronic 
condition manifesting during an applicable presumptive 
period, and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service, or may be associated with 
another service-connected disability.  38 C.F.R. § 3.159 
(c)(4) (2004).   As noted in the discussion below, condition 
(A) is satisfied, but conditions but conditions (B) and (C) 
are not.  The Board accordingly finds that VA does not have 
an unfulfilled obligation under the VCAA to afford appellant 
a VA medical examination at this point. 

The duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  
In this case, appellant did not provide RO the information 
needed to substantiate his entitlement to the claimed 
benefit, even though RO repeatedly advised appellant of the 
type of evidence required.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  There is no 
indication that appellant had any surgery or transfusion 
while in service.  Appellant's separation physical 
examination does not document any tattoos at the time of his 
discharge.  There is no indication in the service medical 
records that appellant was identified as having diabetes 
while he was in service.  There is no indication that 
appellant used intravenous (IV) drugs while in service.  
There are no pertinent complaints, findings, or diagnoses of 
diabetes or hepatitis on examination for separation. 

Appellant filed a claim for service connection for diabetes 
and hepatitis C in June 2002.  The claim form asserts, 
without elaboration, that the claimed conditions were treated 
beginning in 1971 and ending in 1973 (appellant's dates of 
service).

Treatment records by the Bronx VA Medical Center (VAMC) are 
on file.  A treatment note by the VAMC Hepatitis C Clinic 
dated October 2001 shows that appellant was identified with 
hepatitis C in June 1999.  Risk factors listed include IV 
drug use (heroin) in 1972-1973 and nasal cocaine in the mid-
1980s to mid-1990s.  Therapy was started in September 2000 
but discontinued in April 2001 after 28 weeks due to 
incomplete viral response.  Appellant was noted to have 
incomplete cirrhosis.  The same Hepatitis C Clinic note 
details that appellant was diagnosed with diabetes mellitus 
in November 1999.

A VAMC Hepatitis C Clinic note dated September shows that 
appellant resumed treatment for hepatitis C in July 2002.

RO issued a rating decision in October 2002 denying service 
connection for diabetes mellitus and for hepatitis C, based 
on a finding that there was no evidence that the claimed 
conditions were related to military service.  Appellant 
submitted a Notice of Disagreement (NOD) in November 2002.  
The NOD simply notes appellant's "complete disagreement" 
with the rating decision, without elaboration.  

The VAMC Infectious Disease Clinic referred appellant to the 
VA Psychiatric Clinic due to depression caused by his 
hepatitis treatment.  The initial psychiatric treatment plan, 
dated November 2002, is on file.  Appellant informed the 
examiner that he had resumed treatment for hepatitis C three 
months earlier.  Appellant reported IV heroin use in the 
military.  Appellant denied substance abuse for the previous 
five or six years.

III.  Analysis

Service connection means thatevidence  the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson test is medical evidence of a 
current disability.  Here, VA clinical notes show that 
appellant has active hepatitis C with cirrhosis of the liver 
and also has diabetes mellitus type II.  The Board finds that 
the first part of the Hickson test has been satisfied in 
regard to both claimed disabilities.

The second part of the Hickson test is medical or lay 
of in-service aggravation or incurrence of a 
disease.  Here, service medical records do not show that 
symptoms of diabetes mellitus or any liver disorder had their 
onset in service.  There is also no evidence that appellant 
was exposed to herbicides in service (relevant to diabetes, 
as discussed below) or that he engaged in any of the risk 
factors associated with hepatitis C while in service (blood 
transfusion, sexual promiscuity, tattoos, or IV drug use).  
The Board accordingly finds that the second part of the 
Hickson test has not been satisfied in regard to either 
claimed disability.

In specific regard to risk factors for hepatitis: appellant 
informed the VA psychiatric clinic that he began IV heroin 
use while in the service, and intravenous drug use is a risk 
factor.  However, there is no documentation of such drug use.  
Further, appellant appears to have continued his drug use for 
many years after his discharge, ending drug use only in the 
mid-1990s.  This makes it statistically improbable that 
appellant became infected through IV drug use in service, 
particularly since there was no documentation of the disease 
until 20 years after his discharge.
  
The third part of the Hickson test is medical evidence of a 
nexus between the current disability and the in-service 
disease or injury.  Here, there is no medical evidence of 
such a nexus.  The Board therefore finds that the third 
element of the Hickson analysis has not been met, and that 
the Hickson analysis accordingly does not provide a basis to 
grant service connection for this condition.

In the alternative to the Hickson analysis, there is a 
presumption of service connection if a claimant has a chronic 
disease whose symptoms became manifest to a degree of at 
least 10 percent disabling within one year of discharge from 
active service, even if the in-service onset is not 
documented in medical records.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Appellant has been diagnosed with diabetes mellitus and with 
cirrhosis of the liver (a possible complication of hepatitis 
C), both of which are specifically listed as chronic diseases 
entitled to this presumption.  38 C.F.R. § 3.309(a) (2004).  
However, there is no evidence that symptoms of either disease 
became manifest within one year of discharge from active 
service, so the Board finds that the presumption does not 
provide a basis for granting service connection.

If a veteran was exposed to an herbicide agent during 
military service, and subsequently develops diabetes mellitus 
type II, the disease is presumed to be service-connected even 
though there may be no indication of onset of symptoms in 
service.  38 C.F.R. § 3.309(e) (2004).  Veterans of active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, are presumed to have been exposed to herbicide 
agents unless there is affirmative evidence that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(e)(iii) 
(2004).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(e)(iii): see 
also 38 C.F.R. §  3.313 (2004).  In this case, appellant 
served during the Vietnam era, but there is no indication 
that he set foot in Vietnam or any other area where exposure 
to herbicides is presumed.  The Board accordingly finds that 
appellant is not entitled to a presumption of service 
connection for diabetes mellitus type II consequent to 
herbicide exposure.  

The Board notes that, notwithstanding the presumption, a 
claimant can establish service connection for a disability 
due to Agent Orange exposure with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  In this case, there is no evidence that 
appellant handled or was otherwise exposed to Agent Orange 
during his military service, so direct causation is not 
shown.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  As noted above, there was 
a passage of more than 20 years between appellant's discharge 
from service and the medical documentation of the claimed 
disabilities, and the Board finds that this is actual 
evidence against the claims.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.


ORDER

Service connection for hepatitis C is denied.  Service 
connection for diabetes mellitus type II is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



